— Order unanimously affirmed without costs. Memorandum: The court correctly denied defendants’ motion to compel arbitration. The agreement to arbitrate is ambiguous and unenforceable because the "schedule” containing the list of sanctions available upon a breach of the underlying agreement is inconsistent with an agreement to arbitrate (see, Prote Contr. Co. v Board of Educ., 135 AD2d 523, 524; see also, Lovisa Constr. Co. v County of Suffolk, 108 AD2d 791; see generally, Matter of Waldron [Goddess], 61 NY2d 181, 183-184).
The court correctly denied defendants’ motion to renew because they did not offer any excuse for failing to submit on the previous motion the additional facts offered on the motion to renew (see, Olean Urban Renewal Agency v Herman, 101 AD2d 712). (Appeal from Order of Supreme Court, Oneida County, Grow, J. — Renewal.) Present — Denman, J. P., Boomer, Green, Pine and Davis, JJ.